DETAILED ACTION
This action is in reply to papers filed 6/1/2022. Claims 1-2, 6-7, 13-16, 18-20, 35, 43, 46, 60, 62-65 with claims 1-2, 6-7, 13-16, 18-20 and 62-65 are examined herein. This application has been transferred to Examiner Titilayo Moloye, AU 1632.
 
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190345439A1, Published 11/14/2019.



        Withdrawn Rejection (s)
Unless otherwise indicated, previous objections/rejections that have been rendered moot in view of the amendment will not be reiterated.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites, which depends on claim 1 recites,  inter alia, “wherein a ratio of said tumor cells to said non-cancerous tissue cells…” At issue here is that claim 1 recites a first and second tumor cell. Accordingly, it is unclear which tumor cell is intended by the recitation “said tumor cells.” 
Appropriate correction is required.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claim(s) 1-2, 6, 13, 18, 20 and 63-64 rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.  (Biomaterials. 2011 Nov; 32(31): 7913–7923.), Liu et al. (J Biomed Mater Res A. 2004 Jan 1;68(1):142-9.), Gill et al. (Proc Natl Acad Sci USA. 2014 Aug 26;111(34):12550-5.), Yang et al. (PgPub US20030088885A1, Published 5/8/2003) and Lin et al. (Mol Med Rep. 2016 Feb;13(2):1329-35.).

Ananthanarayanan et al. teach glioblastoma multiforme (GBM) is a malignant brain tumor characterized by diffuse infiltration of single cells into the brain parenchyma, which is a process that relies in part on aberrant biochemical and biophysical interactions between tumor cells and the brain extracellular matrix (ECM). Ananthanarayanan notes that a major obstacle to understanding ECM regulation of GBM invasion is the absence of model matrix systems that recapitulate the distinct composition and physical structure of brain ECM while allowing independent control of adhesive ligand density, mechanics, and microstructure (Abstract). Towards this end, and with regards to claim 1 and claim 20, Ananthanarayanan et al. teach an artificial cell construct comprising a crosslinked hydrogel, of 35 kPa stiffness at room temperature (as in claim 18) (Pg. 7, last paragraph; Pg. 4, last paragraph), formed from thiolated hyaluronic acid and a crosslinker (paragraph bridging Pg. 3 and Pg. 4) and a spheroid comprising glioblastoma tumor cells (Pg. 4 ‘Cell culture’ and paragraph bridging Pg. 5 and Pg. 6). Note that the Examiner is interpreting an ‘organoid’ to be the same as a ‘spheroid.’  Also note that Ananthanarayanan specifically teaches that in order to study 3D invasion of glioma cells in the hydrogels, glioma cells were suspended in growth medium, and 13 μL droplets of cell suspension containing ~500 cells were plated on the lid of a petri dish, which was then inverted over a dish containing growth medium for 4 days to yield multicellular spheroids. To ensure that the tumor spheroid would be implanted entirely within the gel, Ananthanarayanan  teaches a layer of hydrogel 5 mm in diameter and approximately 900 μm thick was first prepared on the surface and allowed to gel for 2 h. Another layer of hydrogel was then pipetted on the pre-formed gel surface and tumor spheroids of ~ 250 μm diameter were collected using a micropipette and immediately implanted in the hydrogel during gelation (paragraph bridging Pg. 5 and Pg. 6). 
And although Ananthanarayanan et al. fails to teach the hydrogel further comprised thiolated gelatin (as further in claim 1 and as further in claim 20), Liu et al. cures this deficiency by teaching a thiolated HA hydrogel failed to support adhesion or migration of encapsulated fibroblasts; however, when thiolated gelatin (as further in claim 1 and as further in claim 20) was added to the thiolated HA hydrogel, cell viability and proliferation was increased (Abstract; Pg. 143, Col. 1, last paragraph; Pg. 145, Col. 1, para. 1).
However, neither Ananthanarayanan et al. nor Liu et al. teach a first and second tumor cell in said hydrogel that are of the same tissue type, but are distinct from one another; and non-cancerous tissue cells in said hydrogel, wherein said non-cancerous tissue cells are of the same tissue type as said first and second tumor cells, wherein the first and second tumor cells are different glioblastoma subtypes or are representative of different glioblastoma subtypes (as further in claim 1 and claim 20, in-part).
Before the effective filing date of the claimed invention, Gill et al. taught glioblastomas (GBMs) diffusely infiltrate the brain, making complete removal by surgical resection impossible. Gill notes that the mixture of neoplastic and nonneoplastic cells that remain after surgery form the biological context for adjuvant therapeutic intervention and recurrence. Towards this end, Gill performed RNA-sequencing (RNA-seq) and histological analysis on radiographically guided biopsies (as in claim 63) taken from different regions of GBM and showed that the tissue taken from the contrast-enhanced region resembled the proneural, classical, or mesenchymal subtypes of GBM (as further in claim 1, as in claim 2, as in claim 20, in-part,  and as in claim 64) (Abstract; Pg. 12551), whereas the region from the nonenhancing region contained the neural subtype. In addition, Gill found genes that were increased in regions of mesenchymal tumors predominately distributed to nonneoplastic/reactive CD44+ astrocytes (as in claim 1, as in claim 20, in-part, and as in claim 6) (Pg. 12552, Col. 1-Col. 2, para. 1; Fig. 4). Gill notes that understanding common patterns that relate the center of the tumor, which is commonly resected during surgery, to the infiltrative margins, which are often left behind, will greatly facilitate the design of clinical trials that target residual disease (Pg. 12555, paragraph bridging Col. 1 and Col. 2).
However, none of Ananthanarayanan et al., Liu et al. and Gill et al. teach the first tumor cell is labeled with a first detectable compound, said second tumor cell is labeled with a second detectable compound, and said non-cancerous tissue cells are labeled with a third detectable compound, and wherein said first, second, and third detectable compounds are distinguishable from each other (as in claim 13 and as further in claim 20).
Before the effective filing date of the claimed invention, Yang et al. taught a method to observe simultaneously, the progression, angiogenesis and/or metastasis of at least a first and second tumor cell, which method comprises the step of providing a first tumor cell which is modified to express fluorescent protein that emits a first color and a second tumor cell which is modified to express a fluorescent protein which emits a second color (as further in claim 13 and as further in claim 20) (see claim 15 of Yang; Pg. 2, para. 25). 
Lin et al. teach the organ microenvironment has been implicated in the progression and survival of tumor cells. Astrocytes are the most dominant cell type in the brain, which connect with each other through gap junctional communication (GJC) and, thus function as a syncicium. In pathological conditions, astrocytes become activated, via the upregulation of glial fibrillary acid protein (GFAP). Continuing, Lin teaches previous studies have suggested that there are activated astrocytes surrounding glioma cells, and that functional GJC exists between astrocytes and glioma cells. Lin notes that these observations raise the possibility that reactive astrocytes may also protect glioma cells from chemotherapy with a mechanism, which may be associated with GJC (Abstract; paragraph bridging Pg. 1329 and 1330). To confirm this hypothesis, Lin and colleagues investigated the sensitivities of glioma cells treated with various chemotherapeutic drugs, in the presence or absence of GFP expressing astrocytes (as in claim 13 and as in claim 20) (Pg. 1330, Col. 2, para. 1). Lin observed that in vitro co‑culture of glioma cells with astrocytes significantly reduced the cytotoxic effects on glioma cells caused by various chemotherapeutic agents. Transwell experiments indicated that this protective effect was dependent on physical contact and the gap junctional communication (GJC) between astrocytes and glioma cells. Microarray expression profiling further revealed that astrocytes upregulated the expression levels of various critical survival genes in the glioma cells via GJC. Lin concludes by teaching that the results of the present study indicated that the organ microenvironment may affect the biological behavior of tumor cells and suggest a novel mechanism of resistance in glioma cells, which may be of therapeutic relevance clinically (Pg. 1333, Col. 2, para. 1-2).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of  Ananthanarayanan et al., wherein Ananthanarayanan teaches an artificial cell construct comprising a crosslinked thiolated hyaluronic acid hydrogel and a spheroid comprising glioblastoma tumor cells, with the teachings of Gill et al., wherein Gill teaches a glioblastoma comprises neural, proneural, classical, and mesenchymal subtypes with certain subtypes located in certain regions of the glioblastoma, with a reasonable expectation of arriving at the claimed invention.  That is, one of ordinary skill in the art would have found it prima facie obvious to substitute the generic glioblastoma cells in the spheroid of Ananthanarayanan for select glioblastoma subtypes taught in Gill because Gill teaches understanding the subtypes and the cells surrounding these subtypes could serve as a basis for therapeutic intervention.  In addition, the skilled artisan would have found it prima facie obvious to incorporate thiolated gelatin in the hydrogel because Liu teaches cells proliferated when gelatin was included in a thiolated hyaluronic acid hydrogel.  Moreover, one of ordinary skill in the art would have found it prima facie obvious to tag the first and second tumor and the non-cancerous astrocytes with a detectable compound, as taught in Yang et al. and Lin et al., respectively, in order to monitor the interaction between the first and second tumor cell and between the tumor cells and the astrocytes within the hydrogel. Giving the detailed teachings in Yang et al. and Lin et al., a reasonable expectation for success was present. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 2
Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.  (Biomaterials. 2011 Nov; 32(31): 7913–7923.), Liu et al. (J Biomed Mater Res A. 2004 Jan 1;68(1):142-9.),  Gill et al. (Proc Natl Acad Sci USA. 2014 Aug 26;111(34):12550-5.), Yang et al. (PgPub US20030088885A1, Published 5/8/2003) and Lin et al. (Mol Med Rep. 2016 Feb;13(2):1329-35.) as applied to claims 1-2, 6, 13, 18, 20 and 63-64 above, and further in view of Motain et al. (Oncotarget. 2015 Dec 1; 6(38): 40998–41017.) and Patil et al. (Oncotarget. 2015 Dec 22; 6(41): 43452–43471.).

The teachings of Ananthanarayanan et al., Liu et al. Gill et al., Yang et al. and Lin et al. are relied upon as detailed above. And although Gill et al. taught a glioblastoma having a first region comprising the neural subtype and a second region comprising proneural, classical, or mesenchymal subtypes, Gill fails to teach the first and second tumor cells are each selected from the group consisting of U138MG, U373MG, U87MG, and A172 glioblastoma cell lines (as in claim 7).
Before the effective filing date of the claimed invention, Motain et al. taught that determining whether co-culture of the (neuronal subtype) U87 cell line and (mesenchymal subtype) U373 cell line influences the cellular composition of the co-culture upon alkylating treatment (as in claim 7) (Abstract; Pg. 40999, paragraph bridging Col. 1 and Col. 2). Motain teaches alkylating treatment increased the proliferation rates of U87 cells in direct co-culture, whereas it decreased the proliferation rates of U373 cells, when compared to non-treated directly co-cultured cells. Motain notes that this was most evident for 1:1 direct co-culture, which implies that U87 cells sensitize U373 cells to alkylating treatment, and U373 cells protect U87 cells from alkylating treatment toxicity. Taken together, Motain notes that this cellular cross-talk has an impact on the resistance of co-cultured cells in vitro, and speculates similar interactions between different clones that co-exist in a GBM in vivo might likewise influence the overall tumor therapy response for alkylating agents (Pg. 41005, Col. 1, para. 2-3).
And although Motain teaches U87 and U373 glioblastoma cell lines, Motain fails to teach the U373 glioblastoma cell lines has a p53 and/or EGFR mutation and the U87 glioblastoma cell line has a CDKN2A, NF1, and/or PTEN mutation (as in claim 14) or that U87 and U373 glioblastoma cell lines have at least one mutation in a TP53 gene, IDHJ gene, IDH2 gene, PDGFRA gene, NF1 tumor suppressor gene, and/or PTEN gene (as in claim 15) . 
Before the effective filing date of the claimed invention, cell lines derived from tumor tissues have been used as a valuable system to study gene regulation and cancer development. Comprehensive characterization of the genetic background of cell lines could provide clues on novel genes responsible for carcinogenesis and help in choosing cell lines for particular studies. Here, Patil teaches carrying out whole exome and RNA sequencing of commonly used glioblastoma (GBM) cell lines (U87, T98G, LN229, U343, U373 and LN18) to unearth single nucleotide variations (SNVs), indels, differential gene expression, gene fusions and RNA editing events (Abstract). Patil obtained an average of 41,071 SNVs out of which 1,594 (3.88%) were potentially cancer-specific. The cell lines showed frequent SNVs and indels in some of the genes that are known to be altered in GBM- EGFR, TP53, PTEN, SPTA1 and NF1. Specifically, Patil teaches U373   was found to be mutant for TP53 (Pg. 43458, Col. 1, four lines from bottom) and U87 was found out be mutant for NF1 (as further in claim 14 and claim 15) (Pg. 43457, Col. 2, six lines from top). 
When taken with the teachings of Ananthanarayanan et al., Liu et al. and Gill et al., Yang et al. and Lin et al., wherein the combination teaches a thiolated hyaluronic acid: thiolated gelatin hydrogel for culturing glioblastoma subtypes and astrocytes, one of ordinary skill in the art would have found it prima facie obvious to select the neural subtype U87 cell line and the mesenchymal subtype U373 cell line for culture in said hydrogel.  The skilled artisan would have found it prima facie obvious to make such a selection because, with respect to therapeutic resistance, Motain teaches these cells have an influence on each other.
Thus, one of ordinary skill in the art of drug discovery would have found the modification prima facie obvious. 

Prior Art Rejection 3
Claims 16 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.  (Biomaterials. 2011 Nov; 32(31): 7913–7923.), Liu et al. (J Biomed Mater Res A. 2004 Jan 1;68(1):142-9.), Gill et al. (Proc Natl Acad Sci USA. 2014 Aug 26;111(34):12550-5.), Yang et al. (PgPub US20030088885A1, Published 5/8/2003) and Lin et al. (Mol Med Rep. 2016 Feb;13(2):1329-35.) as applied to claims 1-2, 6, 13, 18, 20 and 63-64 above, and further in view of Sundrom et al. (PgPub US20140154735A1, Published 6/5/2014).

The teachings of Ananthanarayanan et al., Liu et al., Gill et al. , Yang et al., and Lin et al. are relied upon as detailed above. However, none of the aforementioned references teach a ratio of said first and second tumor cells to said non-cancerous tissue cells in the organoid is in a range of about 1: 1 to about 20:1 (as in claim 16) or a range of about 4:1 to about 16:1 (as in claim 65).
Before the effective filing date of the claimed invention, Sundrom et al. taught a tumor model comprising tumor cells and non-tumor cells. Sundrom teaches the cell mixture can be prepared with the desired ratio of non-tumour cells to tumour cells. In one embodiment, Sundrom teaches cells in a ratio of 99.999% to 0.001% matrix cells to 0.001% to 99.999%  tumour cells (i.e. 99.999:0.001 -0.001:99.999 matrix to tumour cells) (as in claim 16 and claim 65) (Pg. 6, para. 69). This teaching by Sundrom falls within the claimed range. 
When taken with the teachings of Ananthanarayanan et al., Liu et al. and Gill et al., Yang et al. and Lin et al., wherein the combination teaches a thiolated hyaluronic acid: thiolated gelatin hydrogel for culturing glioblastoma subtypes and astrocytes, one of ordinary skill in the art would have found it prima facie obvious to, as taught in Sundrom, vary the ratio of tumor cells and non-tumor cells based on the suitability of that ratio for an application of the hydrogel.
Thus, one of ordinary skill in the art of drug discovery would have found the modification prima facie obvious. 



Prior Art Rejection 4
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.  (Biomaterials. 2011 Nov; 32(31): 7913–7923.), Liu et al. (J Biomed Mater Res A. 2004 Jan 1;68(1):142-9.), Gill et al. (Proc Natl Acad Sci USA. 2014 Aug 26;111(34):12550-5.), Yang et al. (PgPub US20030088885A1, Published 5/8/2003) and Lin et al. (Mol Med Rep. 2016 Feb;13(2):1329-35.) as applied to claims 1-2, 6, 13, 18, 20 and 63-64 above, and further in view of Xu et al. (J Control Release. 2015 Oct 28;216:47-55.).

The teachings of Ananthanarayanan et al., Liu et al. Gill et al. , Yang et al., and Lin et al. are relied upon as detailed above. However, none of the aforementioned references teach the non-natural hydrogel comprises hyaluronidases (as in claim 19). 
Xu et al.  developed an injectable hydrogel system for the sustained release of protein drugs that incorporated both protein drugs and hyaluronidase. Xu teaches trastuzumab and hyaluronidase (as in claim 19) were incorporated in hydrogels composed of hyaluronic acid–tyramine (HA–Tyr) conjugates through the enzymatic crosslinking utilizing hydrogen peroxide (H2O2) and horseradish peroxidase (HRP). Through electrostatic interactions with the HA, trastuzumab was retained in the hydrogel to minimize its burst release. Hyaluronidase was incorporated in the hydrogel to release trastuzumab from the hydrogels. The hydrogels were degraded and showed sustained release of trastuzumab in phosphate buffer over four weeks in vitro. Xu teaches both the rates of drug release and gel degradation were controlled by the concentration of hyaluronidase (Abstract; Pg. 48, Col. 2, para. 1).  
When taken with the teachings of Ananthanarayanan et al., Liu et al. and Gill et al., Yang et al. and Lin et al., wherein the combination teaches a thiolated hyaluronic acid: thiolated gelatin hydrogel for culturing glioblastoma subtypes and astrocytes, one of ordinary skill in the art would have found it prima facie obvious to include hyaluronidase in said hydrogel. The skilled artisan would have found it prima facie obvious to make such a modification for the purposes of drug screening. That is, as taught in Xu, the skilled artisan would have included a candidate therapuetic in the hydrogel-based glioblastoma tumor model in order to determine the efficacy of that candidate therapeutic as hyaluronidase degrades the hydrogel.
Thus, one of ordinary skill in the art of drug discovery would have found the modification prima facie obvious. 


Prior Art Rejection 5
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al.  (Biomaterials. 2011 Nov; 32(31): 7913–7923.), Liu et al. (J Biomed Mater Res A. 2004 Jan 1;68(1):142-9.), Gill et al. (Proc Natl Acad Sci USA. 2014 Aug 26;111(34):12550-5.), Yang et al. (PgPub US20030088885A1, Published 5/8/2003) and Lin et al. (Mol Med Rep. 2016 Feb;13(2):1329-35.) as applied to claims 1-2, 6, 13, 18, 20 and 63-64  above, and further in view of Skorecki et al. (PgPub US20070087435A1, Published 4/19/2007).

The teachings of Ananthanarayanan et al., Liu et al., Gill et al. , Yang et al., and Lin et al. are relied upon as detailed above. However, none of the aforementioned references teach the organoid further comprises stem cells (as in claim 62).
Before the effective filing date of the claimed invention, Skorecki et al. taught producing novel multicellular compositions comprising cancer cells together with pluripotent human stem cells (as in claim 62), which are capable of proliferating and differentiating into various normal cell lines and tissue structures. Skorecki teaches these novel multicellular compositions are useful for investigating the properties of cancer cells in a normal human tissue microenvironment, and for studying interventions that will modulate these properties including devising, testing and screening therapeutic drugs (Abstract). Skorecki adds that the invention was based on unexpected finding that cancer cells of human origin that are grown within a teratoma derived from human embryonic stem cells, maintain their abnormal phenotype (Pg. 2,para. 19).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    Ananthanarayanan et al., Liu et al. and Gill et al., Yang et al. and Lin et al., wherein the combination teaches a thiolated hyaluronic acid: thiolated gelatin hydrogel for culturing glioblastoma subtypes and astrocytes, with the teachings of Skorecki et al., wherein Skorecki  teaches cancer cells maintain their abnormal phenotype when grown within an embryonic stem cell derived teratoma.  That is, the skilled artisan would have found it prima facie obvious to grow the glioblastoma tumor cells and astrocytes within an ES cell derived teratoma-wherein said teratoma is encapsulated within the hydrogel- in order to maintain abnormality of the tumor cells. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632